Citation Nr: 9914125	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  94-19 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
eye disorder.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss. 

4.  Entitlement to an increased (compensable) rating for 
service-connected otitis externa.

5.  Entitlement to an increased (compensable) rating for 
service-connected hemorrhoids.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1951 to July 1956, 
and from September 1956 to June 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 1993 by the 
Department of Veterans Affairs (VA) St. Paul, Minnesota, 
Regional Office (RO).  A notice of disagreement was received 
in October 1993, a statement of the case was issued in 
November 1993, and a substantive appeal was received in May 
1994; the Board's appellate jurisdiction in this matter has 
therefore been established.  38 U.S.C.A. § 7105 (West 1991). 


FINDINGS OF FACT

1.  In an April 1991 decision, the Board (in part) denied 
entitlement to service connection for an eye disorder, for 
tinnitus, and for defective hearing. 

2.  Evidence received since the April 1991 Board decision 
pertinent to the eye disorder claim is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim of entitlement to service connection for 
an eye disorder.

3.  Evidence received since the April 1991 Board decision 
pertinent to the hearing loss and tinnitus claims is so 
significant that it must be considered in order to fairly 
decide the merits of the claims of entitlement to service 
connection for hearing loss and for tinnitus.

4.  The record includes medical evidence suggesting a link 
between currently diagnosed hearing loss and tinnitus, and 
the veteran's period of active military service. 

5.  The veteran's service-connected otitis externa is not 
currently manifested by a suppurative process, nor is it 
productive of swelling, dry scaling, serous discharge, or 
itching requiring frequent and prolonged treatment.

6.  The veteran's service-connected hemorrhoids are 
productive of symptoms which are more than moderate in 
degree, but without persistent bleeding, secondary anemia, or 
fissures. 


CONCLUSIONS OF LAW

1.  The Board's April 1991 decision which denied entitlement 
to service connection for an eye disorder, for tinnitus, and 
for defective hearing is final.  38 U.S.C.A. §§ 7103, 7104 
(West 1991).

2.  Evidence received since April 1991 pertinent to the eye 
disorder claim is not new and material, and the veteran's 
claim of entitlement to service connection for an eye 
disorder has not been reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1998).

3.  Evidence received since April 1991 pertinent to the 
hearing loss and tinnitus claims is new and material, and the 
veteran's claims of entitlement to service connection for 
hearing loss and for tinnitus have been reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).

4.  The veteran's claims of entitlement to service connection 
for hearing loss and for tinnitus are well-grounded.  38 
U.S.C.A. § 5107(a) (West 1991). 

5.  The criteria for entitlement to a compensable rating for 
service-connected otitis externa have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.87a, 
Diagnostic Codes 6200, 6210 (1998).

6.  The criteria for entitlement to a 10 percent rating (but 
no higher) for service-connected hemorrhoids have been met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.114, 
Diagnostic Codes 7336, 7337 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims. 

The first three issues involve underlying service connection 
claims.  Service connection may be granted for disability due 
to disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such 
as an organic neurological disorder, is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  It should be noted, however, that certain 
defects, including refractive errors of the eye, are not 
diseases or injuries within the meaning of applicable 
legislation pertaining to disability compensation.  See 
38 C.F.R. § 3.303(c).  

The Board notes that the veteran's claims of entitlement to 
service connection for an eye disorder, for hearing loss, and 
for tinnitus were considered in the past, including Board 
decisions in June 1987 and again in April 1991.  The latter 
decision of the Board denying these claims was affirmed by 
the United States Court of Appeals for Veterans Claims 
(previously known as the United States Court of Veterans 
Appeals) (Court) in May 1992.  Perpich v. Derwinski, No. 91-
1297 (U.S. Vet. App. May 19, 1992).  The Board's April 1991 
decision is final.  38 U.S.C.A. §§ 7103, 7104.  However, 
applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  38 U.S.C.A. 
§ 5108.

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. 
§ 3.156(a).  Secondly, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet.App. 69, 75-76 (1995).  Third, if the claim is found to be 
well grounded, then the merits of the claim may be evaluated 
after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(a) has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Further, when determining whether 
the claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet.App. 510 (1992).  

The Court has also held that in order to reopen a claim, there 
must be new and material evidence presented or secured "since 
the time that the claim was finally disallowed on any basis, 
not only since the time that the claim was last disallowed on 
the merits."  Evans v. Brown, 9 Vet.App. 273, 285 (1996).  
Accordingly, the Board must consider whether new and material 
evidence has been received since the April 1991 rating 
decision.

A.  Eye Disorder.

The evidence which was of record at the time of the prior 
denial included the veteran's service medical records which 
do not contain any references to a disorder of the eyes other 
than the fact that the veteran wore glasses to correct 
refractive error.  The report of a medical examination 
conducted in May 1959 for the purpose of his separation from 
service shows that clinical evaluation of the eyes was 
normal.  The veteran's vision was 20/50, and was correctable 
to 20/20.  

The record also included post-service medical treatment 
records from many years after service showing treatment for 
dry eye syndrome and conjunctivitis.  For example, a VA 
examination report dated in May 1972 shows that the veteran 
had a history of redness and watering of the eyes, and 
examination revealed conjunctival irritation which was sub-
clinical in degree.  The Board noted in the decision of April 
1991 that the evidence did not demonstrate that a chronic 
acquired disorder manifested by defective vision was 
manifested during service.  Accordingly, the Board denied 
service connection for a disability manifested by defective 
vision.

The additional evidence received since April 1991 includes 
additional post-service medical treatment records pertaining 
to eye problems.  For example, a VA medical treatment record 
dated in March 1993 shows that the veteran was found to have 
presbyopia and hyperopia and needed a new prescription.  He 
also had mild blepharitis.  The record, however, does not 
contain any indication that any of the problems were related 
to the veteran's period of service.  

The veteran also submitted a copy of a list of questions 
which he had posed to a VA physician and the responses given 
by the physician.  The document shows that the veteran stated 
to the physician that he began having eye problems while he 
was in service.  The physician stated that the veteran's dry 
eye syndrome was caused by blepharitis which was an eye lid 
inflammation.  The physician stated that the disorder could 
cause blurry vision.  Significantly, however, the physician 
did not give a medical opinion linking the veteran's current 
eye problems with service.  The fact that the veteran's own 
account of the etiology of his disability was recorded in his 
medical records is not sufficient to support the claim.  In 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995), the Court held 
that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

Significantly, the Court went on to state that such evidence 
does not enjoy the presumption of truthfulness accorded by 
Justus v. Principi, 3 Vet.App. 510 (1992) when undertaking 
the new and material evidence analysis.

The Board also notes that the veteran's own statements in 
which he relates his current problems to service are 
cumulative with respect to the previously considered 
evidence.  The Board further notes that the veteran is not 
qualified to give a medical opinion as to the etiology of the 
current symptoms.  The Court has held that lay persons, such 
as the veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992). 

The Board finds that, although several new items of evidence 
have been presented since the prior denial, the evidence is 
not material as they not address the question of whether the 
veteran's current disabilities are related to his period of 
service.  In light of the lack of medical evidence providing 
a link between any current eye disorder and the veteran's 
period of service, the Board finds that the additional 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  For this 
reason, the Board concludes that the additional evidence 
presented since April 1991 is not new and material, and the 
claim for service connection for an eye disorder has not been 
reopened.  

B.  Hearing Loss and Tinnitus.

Evidence which was of record at the time of the April 1991 
Board decision included the veteran's service medical records 
which show that the veteran was treated on many occasions for 
ear infections, but which do not contain a diagnosis of 
hearing loss.  

The previously considered evidence also included a VA ear 
examination report dated in May 1972 which shows that the 
veteran's only complaints pertained to soreness and draining 
from his ears.  The diagnosis was externa otitis by history 
only.  The report of a VA ear, nose and throat examination 
conducted in April 1975 also does not contain any complaints 
of findings of hearing loss.  Testing using tuning forks was 
normal, and the examiner indicated that an audiogram test was 
not needed.  

The report of an ear examination conducted by the VA in 
October 1987 shows that the veteran gave a history of having 
been found to have sensorineural hearing loss two years 
earlier and having been issued a hearing aid.  VA and private 
medical treatment records dated in 1988 and 1989 show that 
the veteran was seen for treatment of hearing loss and 
tinnitus.  A record dated in October 1988 refers to the 
veteran having SNHL secondary to exposure.  

During a hearing held in September 1989, the veteran gave a 
history of noise exposure in service, and stated that his 
conditions had existed since his military service.  

The report of an ear examination conducted by the VA in April 
1990 shows that the examiner reviewed the veteran's chart and 
concluded that the veteran's tinnitus and hearing loss dated 
back to 1988 and were not related to his external otitis.  

Evidence received since April 1991 includes a medical opinion 
dated in March 1999 from Nikita Tregubov, M.D., a doctor from 
the American Legion.  Dr. Tregubov indicated that he had 
reviewed the veteran's claims files.  He stated that it was 
"most probable that the veteran sustained some high 
frequency hearing loss, bilaterally, as a result of high 
noise exposure/acoustic trauma prior to separation from 
service."  He further stated that in his opinion "it is 
likely that [the veteran's] current hearing loss is related 
to active duty service." 

Dr. Tregubov's comments are certainly pertinent to the 
underlying question in a claim for service connection; that 
is, medical causation.  Moreover, as a medical doctor his 
opinion in this regard constitutes competent evidence.  The 
Board believes that Dr. Tregubov's medical opinion is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  In other words, Dr. 
Tregubov's opinion constitutes new and material evidence.  38 
C.F.R. § 3.156.

The Board also observes that Dr. Tregubov's March 1999 
opinion notes that the veteran also has a current diagnosis 
of tinnitus which an examining physician had noted to be the 
type which would be noise induced.  Although Dr. Tregubov did 
not expressly refer to tinnitus in certain sentences (quoted 
above) in which he suggested a link between hearing loss and 
service, the Board believes that in the overall context of 
his opinion letter it can reasonable be assumed that he 
intended to also suggest a link between tinnitus and noise 
exposure/acoustic trauma during service.  Moreover, noting 
that both tinnitus and hearing loss can be caused by noise 
exposure/acoustic trauma, the Board believes that the 
tinnitus claim is so closely related to the hearing loss 
claim that Dr. Tregubov's letter should be viewed as new and 
material evidence with regard to the tinnitus claim as well.  
In sum, the Board finds that both the hearing loss and the 
tinnitus claims have been reopened.  

The Board further finds that Dr. Tregubov's letter 
constitutes competent evidence suggesting a link between 
hearing loss and tinnitus and the veteran's service so as to 
well-ground these claim.  38 U.S.C.A. § 5107(a).  

II.  Increased Rating Claims.

The Court has held that a mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Once a claimant has 
presented a well-grounded claim, the VA has a duty to assist 
the claimant in developing facts which are pertinent to the 
claim.  See 38 U.S.C.A. § 5107(a).  The Board finds that all 
relevant facts have been properly developed, and that all 
evidence necessary for equitable resolution of the increased 
rating claim has been obtained.  The evidence includes the 
veteran's service medical records, and post-service medical 
treatment records.  The veteran has been afforded disability 
evaluation examinations.  He has declined the opportunity to 
have a personal hearing.  The Board does not know of any 
additional relevant evidence which is available.  Therefore, 
no further assistance to the veteran with the development of 
evidence in connection with the increased rating claims is 
required.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Under 38 C.F.R. § 4.31, however, a zero percent 
rating shall be assigned when the requirements for a 
compensable evaluation are not met.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

A.  Otitis Externa. 

The veteran's service-connected otitis externa is rated under 
the provisions of Diagnostic Code 6200 for chronic, 
suppurative otitis media.  Under this Code, a 10 percent 
rating is for application during the continuance of the 
suppurative process.  Chronic otitis externa may also be 
rated under Diagnostic Code 6210 for disease of the auditory 
canal which provides for a 10 percent rating where there is 
swelling, dry and scaly or serous discharge, itching, 
requiring frequent and prolonged treatment.

After considering all of the evidence of record, the Board 
finds that the otitis externa is not currently manifested by 
a suppurative process.  The evidence of record shows that 
there is no infection in the veteran's right ear and does not 
contain any mention of the presence of a suppurative process.  
A September 1997 VA examination report shows that the otitis 
externa was currently quiescent.  Similarly, the evidence 
shows that the disorder has not resulted in swelling, dry and 
scaly or serous discharge, or itching requiring frequent and 
prolonged treatment.  A VA ear examination report dated in 
September 1997 shows that the veteran's ear canals were 
normal.  Accordingly, the Board concludes that the criteria 
for a compensable rating for otitis externa are not met.

B.  Hemorrhoids.

The veteran contends that a compensable rating should be 
granted for his hemorrhoids.  He asserts that the hemorrhoids 
are painful and sometimes cause bleeding.

Under 38 C.F.R. § 4.114, Diagnostic Code 7336, a 
noncompensable rating is warranted where hemorrhoids are mild 
or moderate in degree.  A 10 percent rating is warranted 
where they are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
A 20 percent rating is warranted where there is persistent 
bleeding with secondary anemia, or with fissures.

A VA medical treatment record dated in May 1996 shows that 
the veteran complained of having severe burning and itching 
in the rectal area.  He reported seeing bright red blood on 
toilet tissue after bowel movements.  He denied having 
incontinence.  The veteran felt that the symptoms were 
related to hemorrhoids.  On examination there was external 
pruritus.  The impression was pruritus anus.  A consultation 
report dated in May 1996 shows that the veteran report no 
incontinence, but occasional stains on his underwear and 
occasional blood.  He had a history of internal hemorrhoids 
and had medication.  A record dated in June 1996 shows that 
the veteran reported that he felt much better.  Occasional 
bleeding was seen on toilet paper.  A colonoscopy had been 
negative.  The impression was hemorrhoids.  

A VA medical treatment record dated in November 1996 shows 
that the veteran reported that his anal pruritus was much 
improved, but that he continued to have blood on the tissue 
after bowel movements.  Examination revealed anterior 
scarring on the anus.  There were no masses.  A flexible 
sigmoidoscope procedure was performed and revealed a 5 
millimeter pedunculated polyp at 30 centimeters.  

A VA medical record dated in March 1997 shows that the 
veteran underwent a colonoscopy and polypectomy.  However, 
the record does not contain any mention of hemorrhoids.  

The report of a general medical examination conducted by the 
VA in September 1997 shows that the veteran gave a history of 
having a previous fistula operation and of having a tubular 
adenoma which was excised in 1986.  He also reported that 
more recently, in March 1997, he had a colonoscopy which 
revealed a pedunculated benign tumor at 30 centimeters.  A 
barium enema had also shown diverticulosis.  The veteran also 
reported having constant pruritus ani.  On examination, the 
veteran's anus had a scar at 6 o'clock.  The examiner stated 
hat the veteran's pruritus ani was related to his hemorrhoids 
and fistula, and that he had blood on the toilet paper and 
the usual constellation of findings.  However, he deferred a 
definitive opinion to the proctologists who was scheduled to 
examiner the veteran.  

A VA proctology examination report dated in September 1997 
shows that the veteran gave a history of having in the 
distant past a laser hemorrhoidectomy.  He had been seen over 
the last several years for intermittent pruritus ani and 
colorectal polyps for which he had undergone colonoscopy.  He 
reported having low grade chronic itching around his anus 
without any seepage of stool or fecal incontinence.  The 
veteran reported seeing occasional blood on the toilet paper.  
He moved his bowels on a daily basis and was asymptomatic 
from a colorectal standpoint.  External examination 
demonstrated some scarring in the skin at the anterior anal 
verge.  No evidence of superficial fungal infection or acute 
pruritus was seen.  There were no fissures.  Digital 
examination demonstrated no stricture.  There was good 
resting and squeeze tone.  Endoscopy demonstrated normal 
sized internal hemorrhoids which needed no attention.  The 
examiner's impression was that the veteran had chronic 
pruritus without evidence of persistent soiling or 
hemorrhoidal difficulty.  The examiner stated that he did not 
believe that the pruritus ani was secondary to the veteran's 
previous hemorrhoidectomies, and recommended treatment with 
hydrocortisone and antifungal agents.  

After considering all of the evidence of record pertaining to 
the veteran's hemorrhoids, the Board believes that assignment 
of a 10 percent rating is warranted.  It is clear that the 
veteran has received treatment for hemorrhoids, including 
surgical procedures.  Although the most recent medical 
evidence shows the hemorrhoids themselves to be no more than 
moderate in degree (and thus noncompensable under Diagnostic 
Code 7336), the evidence presents a reasonable doubt as to 
the relationship between the reported pruritus ani and the 
hemorrhoids.  While one VA physician had discounted any 
relationship, another suggested a relationship.  Moreover, 
the Board notes that in May 1996, in response to written 
questions posed by the veteran, a VA physician indicated that 
the itching and burning in the rectal area was an allergic 
reaction to seepage of stool and that previous surgery could 
lead to seepage.  While certain surgical procedures in the 
rectal area may not have been due to service-connected 
hemorrhoids, it appears that some procedures were.  

Resolving all reasonable doubt in the veteran's favor, the 
Board believes that consideration of the appropriate rating 
for the service-connected hemorrhoids should include 
consideration of the fact that the veteran also suffers from 
burning and itching in the rectal area.  While such burning 
and itching is not expressly referred to under Diagnostic 
Code 7336, the evidence of these symptoms suggests frequent 
recurrences, and the Board finds that the overall disability 
picture more nearly approximates a 10 percent rating under 
Diagnostic Code 7336.  A 10 percent rating is therefore 
warranted.  38 C.F.R. § 4.7.  However, the clear 
preponderance of the evidence is against a finding of 
persistent bleeding, secondary anemia, or fissures to warrant 
a 20 percent rating under Diagnostic Code 7336.  The Board is 
also unable to find a basis for assigning a rating in excess 
of 10 percent under Diagnostic Code 7806.  Under the criteria 
set forth under that Code, there would have to be constant 
exudation or itching, extensive legions, or marked 
disfigurement.  The medical evidence simply does not show 
that any of these are present.  


ORDER

The veteran's claim of entitlement to service connection for 
an eye disorder has not been reopened.  Entitlement to a 
compensable rating for otitis externa is not warranted.  To 
this extent, the appeal is denied. 

The veteran's claims of entitlement to service connection for 
hearing loss and for tinnitus have been reopened, and these 
claims are also well-grounded.  Entitlement to a 10 percent 
rating for hemorrhoids is warranted.  To this extent, the 
appeal is granted. 



REMAND

With regard to the hearing loss and tinnitus claims, since 
the RO initially found no new and material evidence to reopen 
these claims, the Board's finding that new and material 
evidence has in fact been received (thus reopening the 
claims) requires that these issued be remanded to the RO for 
a de novo review of the entire record.  Bernard v. Brown, 4 
Vet.App. 384 (1993).  The Board also notes that such a review 
on the merits will include consideration of 38 U.S.C.A. 
§ 5107(b) whereas that statutory provision relating to 
reasonable doubt is not considered under the new and material 
evidence analysis.  Further, with a well-grounded claim 
arises the statutory duty to assist the veteran with the 
development of evidence in connection with his claim.  38 
U.S.C.A. § 5107(a).   

For the reasons set forth above, the case is hereby REMANDED 
for the following actions:  

1.  Any VA medical records pertinent to 
the hearing loss and tinnitus claims 
which are not already of record should be 
associated with the claims file. 

2.  The veteran should be scheduled for a 
special VA examination to ascertain the 
etiology of his hearing loss and 
tinnitus.  It is imperative that the 
claims file be made available to the 
examiner for review, and all indicated 
special studies and tests should be 
accomplished.  The examiner offer an 
opinion as to whether it is as least as 
likely as not that the veteran's hearing 
loss and tinnitus are related to his 
service.  The examiner should also 
expressly discuss the March 2, 1999, 
opinion by Nikita Tregubov, M.D. and set 
forth reasons for either agreeing or 
disagreeing with Dr. Tregubov's 
statements.  

3.  After completion of the above (and 
any other development deemed necessary by 
the RO), the RO should review the hearing 
loss and tinnitus claims on a de novo 
basis in view of the entire record.  If 
either or both of the claims remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The purpose of this remand is to afford the veteran due 
process of law.  The Board intimates no opinions as to the 
eventual determinations to be made.  The veteran and his 
representative are free to submit additional evidence and 
argument in support of his claims. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

